          Case 6:20-po-00044-JDP Document 18 Filed 02/08/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     EDWARD J. PALEN
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:20-po-00044-JDP
12                      Plaintiff,                  STIPULATION TO VACATE
                                                    REVIEW HEARING AND TERMINATE
13    vs.                                           PROBATION; ORDER
14    EDWARD J. PALEN,
15                      Defendant.
16
17             The parties, through their respective counsel, Sean Anderson, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Edward J. Palen, hereby stipulate and jointly move this
20   Court to vacate the review hearing currently calendared for February 9, 2021.
21             On September 1, 2020, the Honorable Jeremy D. Peterson sentenced Mr. Palen to a term
22   of 6 months unsupervised probation, to complete 15 hours of community service, a post plea
23   booking, and to pay a fine and special assessments totaling $250.00. As of the instant filing, Mr.
24   Palen has completed the community service hours and post plea booking, has paid his fine in full
25   and is in compliance with all terms of probation. The undersigned defense counsel respectfully
26   moves the court to vacate the review hearing and terminate probation. The government does not
27   object.
28   //
       Case 6:20-po-00044-JDP Document 18 Filed 02/08/21 Page 2 of 3


 1                                                 Respectfully submitted,
 2
                                                   McGREGOR W. SCOTT
 3                                                 United States Attorney
 4   Dated: February 5, 2021                       /s/ Sean Anderson
                                                   SEAN ANDERSON
 5                                                 Acting Legal Officer
                                                   National Park Service
 6                                                 Yosemite National Park
 7
 8                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 9
10   Dated: February 5, 2021                       /s/ Benjamin A. Gerson
                                                   BENJAMIN A. GERSON
11                                                 Assistant Federal Defender
                                                   Attorney for Defendant
12                                                 EDWARD J. PALEN
13
14
15
16                                               ORDER
17            Based on the parties’ joint representation that defendant Mr. Edward J. Palen is fully in
18   compliance with the conditions of his probation, the court GRANTS defendant’s motion (Doc.
19   No. 17) filed February 5, 2021. The review hearing in case 6:20-po-00044-JDP scheduled for
20   February 9, 2021 at 10:00 a.m. is VACATED and probation is TERMINATED.
21
22   IT IS SO ORDERED.
23
24   Dated:      February 8, 2021
                                                          HELENA M. BARCH-KUCHTA
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28

     Palen – Stipulation to
     Vacate Review Hearing                            2
       Case 6:20-po-00044-JDP Document 18 Filed 02/08/21 Page 3 of 3


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Palen – Stipulation to
     Vacate Review Hearing                3
